LyoN, J.
This is an appeal from an order striking out certain portions of appellant’s answer. The action is upon a contract for putting a steam-heating and ventilating apparatus in the building of the appellant, one of the defendants. The answer consists of matter pleaded as a defense to the action, and two counterclaims. The portions stricken'out are in the defensive portion of the answer. It is unnecessary to make any more specific statement of the pleadings,” or to determine whether the matter stricken out should have been retained. If it was error to strike out those portions, it is one which does not harm the appellant or affect any substantial right. Under the answer, as it now stands, the appellant may introduce any evidence that he could have introduced under the original answer. Hence the error (if error it be) does not work a reversal of the order. R. S. sec. 2829.
By the Court.— The order of the circuit court is affirmed.